Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered August 20, 2007, convicting defendant upon her plea of guilty of two counts of the crime of assault in the first degree.
Waiving her right to appeal, defendant pleaded guilty to two counts of assault in the first degree. After County Court imposed a sentence in accordance with the plea bargain, defendant appealed. Appellate counsel requests that he be relieved of his assignment because there are no nonfrivolous issues to be advanced on appeal. Having reviewed counsel’s brief and the record, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Spain, Kane, Malone Jr. and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.